DETAILED ACTION
This action is in response to the application filed 2/25/2021.
Claims 1-24 have been submitted for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 16, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8, 16, and 24 recite the limitation "the progress bar" in the second line of the claims.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9-13, and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Siebel Clinical Trial Management System Guide”, by Siebel Information Development Team, taken from https://docs.oracle.com/cd/E95904_01/books/CTMS/setting-up-and-making-clinical-payments.html#c_Reversing_Splits_for_Payment_Activities_am1022787 and https://docs.oracle.com/cd/F26413_31/books/CTMS/c-Setting-Up-Clinical-Regions--ab1048246.html#ab1048246, published September 2018, hereinafter Siebel, in view of Mullen et al. (US 2009/0112662), hereinafter Mullen, in view of “Microsoft® Excel 2010 for Dummies”, by Greg Harvey, published 4/26/2010, taken from https://www.landlordleaseforms.com/forms/landlord-ebooks/microsoft-office-excel-2010-for-dummies.pdf, hereinafter Excel

As per claim 1, Siebel teaches the following:
user interface management instructions embodied in data processor-executable code stored in the memory, said user interface management instructions being executable by the data processor to provide a user interface display engine, (Siebel teaches of a computer software program including user interfaces), configured to: 
display within the window, via the display device, a graphical user element operable to filter data stored in the memory to display payments due to a supplier for completion of tasks pursuant to a clinical trial agreement.  As Siebel teaches on Chapter 8, page 6, step 2, the user may set a site number field of the site for which they want to set up a payment and step 6, where a user then further drills down to selects specific payees; 
display within the window, via the display device, at least one graphical user element operable to receive user input, via the user input device, indicating a respective allocation of each payee of list of payees.  As Siebel teaches in Chapter 8, pages 6 and 7, step 6, a user may type the split percentage for a selected payee contract; and 
in response to each entry of user input providing an allocation for a corresponding payee.  As Siebel teaches in Chapter 8, “Splitting Payment Activities between Multiple Payees”, step 6, a user may type the split percentage for a selected payee contract; 
whereby a total of current allocations is displayed concurrently and in proximity to the total of payments to be allocated within a single viewable window within a display screen so a user is provided with visual feedback allowing for comparison of whether the totals match, to avoid error in making allocations.  As Siebel teaches in Chapter 8, “Splitting Payment Activities between Multiple Payees”, step 7, a split status icon is activated (or green in color), indicating that the total splits for payments amount to one hundred percent.
While Siebel teaches on Chapter 8, page 6, step 2, the user may set a site number field of the site for which they want to set up a payment, Siebel does not explicitly teach of displaying a windowed list of payees and a total of payments to be allocated or specific computer components.  In a similar field of endeavor, Mullen teaches of managing accounts payable information.  Mullen further teaches the following: a variable split allocation computer system, (see abstract), comprising: 
a display device, (see Fig. 9, 166); 
a user input device, (see Fig. 9, 164); 
a memory operatively comprising a non-transitory data processor-readable medium, (see Fig. 9, 162); 
a data processor operatively connected to the memory, the display and the user input device, (see Fig. 9, 160); and 
display within the window, via the display device, a corresponding list of payees payable pursuant to the clinical trial agreement for completion of tasks by the supplier.  As Mullen shows in Fig. 6, an account payable file may be organized by payees, invoices of each payee, and total owed to the payee; 
display within the window, via the display device, a total of payments to be allocated for completion of tasks.  As Mullen shows in Fig. 6, an account payable file may be organized by payees, invoices of each payee, and total owed to the payee; 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the payee selection of Siebel with the payee display and totals owed per payee of Mullen.  One of ordinary skill would have been motivated to have made such modification because such information would benefit a user of Siebel in making allocation decisions, such as, for example, allocating more of a payment to a payee with a higher amount owed.  Furthermore, Siebel is computer software which clearly suggests the use of a computer.
 Furthermore, Siebel does not explicitly teach of aggregating allocations and presenting said allocations adjacent to total of payments or display windows.  Excel teaches the following:
display, via the display device, a user interface display window within a physical display area of the display device, (see page 2, Windows operating system with Excel installed); 
aggregate allocations for all payees of the corresponding list of payees.  As Excel teaches in page 62 and 63, a selected cell may be given a formula of addition, which would “aggregate” the specified cells; and 
display via the display device, within the window and adjacent to the displayed total of payments to be allocated for completion of tasks, the aggregated allocations for all payees of the corresponding list of payees.  As Excel teaches in page 62 and 63, a selected cell may be given a formula of addition, which would “aggregate” the specified cells.  As may be seen in Fig. 2-6, a summation cell may be placed adjacent to two value cells. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have further modified the data entry and presentation of Siebel with the formulas and cell placement of Excel.  One of ordinary skill would have been motivated to have made such modifications because as Excel teaches on page 1, Excel, and spreadsheets created therefrom, benefit a user wishing to create worksheets, charts, data lists, and performing data analysis.

Regarding claim 2, modified Siebel teaches the system of claim 1 as described above.  Siebel further teaches the following:
the user interface management instructions provide a user interface display engine configured to display the total of current allocations numerically in currency units.  As Siebel teaches in page 2, a region may be created with a currency code that is used to display payments, costs, and budgets in the region.

Regarding claim 3, modified Siebel teaches the system of claim 1 as described above.  Siebel further teaches the following:
the user interface management instructions provide a user interface display engine configured to display the total of payments to be allocated for completion of tasks numerically in currency units.  As Siebel teaches in page 2, a region may be created with a currency code that is used to display payments, costs, and budgets in the region.

Regarding claim 4, modified Siebel teaches the system of claim 1 as described above.  Siebel further teaches the following:
the user interface management instructions provide a user interface display engine configured display to the total of current allocations numerically in currency units.  As Siebel teaches in page 2, a region may be created with a currency code that is used to display payments, costs, and budgets in the region.

Regarding claim 5, modified Siebel teaches the system of claim 3 as described above.  Siebel in view of Excel further teaches the following:
the user interface management instructions provide a user interface display engine configured to display the total of current allocations numerically as a percentage of the total of payments to be allocated.  As Siebel teaches in Chapter 8, “Splitting Payment Activities between Multiple Payees”, step 6, a user may type the split percentage for a selected payee contract.  Therefore, upon the modification, the formula for a cell of Excel would be the summation of percentages of Siebel, and thus a percentage of the total.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have further modified the data entry and presentation of Siebel with the formulas and cell placement of Excel.  One of ordinary skill would have been motivated to have made such modifications because as Excel teaches on page 1, Excel, and spreadsheets created therefrom, benefit a user wishing to create worksheets, charts, data lists, and performing data analysis.

As per claim 9, the limitations of claim 9 are substantially similar to those of claim 1 and are rejected using the same reasoning.

Regarding claims 10-13, modified Siebel teaches the method of claim 8 as described above.  The remaining limitations of claims 10-13 are substantially similar to those of claims 2-5 respectively, and are rejected using the same reasoning.

As per claim 17, Siebel teaches of a computer program product in that Siebel is directed to a computer application.  The remaining limitations of claim 17 are substantially similar to those of claim 1 and are rejected using the same reasoning.

Regarding claims 18-21, modified Siebel teaches the medium of claim 17 as described above.  The remaining limitations of claims 18-21 are substantially similar to those of claims 2-5 respectively, and are rejected using the same reasoning.

Claim(s) 6-8, 14-16, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siebel in view of Muller in view of Excel as applied to claims 1, 3, 9, 11, 17, and 19 above, and further in view of “How to create Progress bar using conditional formatting in Excel 2013, 2010, and 2007, taken from https://tipsmake.com/how-to-create-progress-bar-using-conditional-formatting-in-excel-2013-2010-and-2007, published May 25, 2019, by Samuel Daniel, hereinafter Daniel.

Regarding claim 6, modified Siebel teaches the system of claim 3 as described above.  However, Siebel in view of Excel does not explicitly teach a progress bar with at least two visual elements.  Daniel teaches the following: 
the user interface management instructions provide a user interface display engine configured to display the total of current allocations visually using a progress bar including a first visual element representing the total of payments to be allocated and a second visual element representing the total of current allocations.  As may be seen on page 4 of Daniel, a cell may be set to show a progress bar, where a first element is that of the value (the bar itself) and the second element is that of progress to a maximum value (empty space left in cell).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the values of Siebel in view of Muller in view of Excel with the progress bar of Daniel.  One of ordinary skill would have been motivated to have made such modification because Siebel clearly suggests of such a mechanic in section 8, step 7, where a status icon changes color depending on if the total splits for payment amount to one hundred percent.  Furthermore, both Excel and Daniel are directed to functionality of Excel software.

Regarding claim 7, modified Siebel teaches the system of claim 1 as described above.  Siebel further teaches the following:
the user interface management instructions provide a user interface display engine configured to display the total of current allocations numerically in currency units.   As Siebel teaches in page 2, a region may be created with a currency code that is used to display payments, costs, and budgets in the region.
However, Siebel does not explicitly teach of a percentage total.  Siebel in view of Excel teaches the following:
numerically as a percentage of the total of payments to be allocated.  As Siebel teaches in Chapter 8, “Splitting Payment Activities between Multiple Payees”, step 6, a user may type the split percentage for a selected payee contract.  Therefore, upon the modification, the formula for a cell of Excel would be the summation of percentages of Siebel, and thus a percentage of the total.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have further modified the data entry and presentation of Siebel with the formulas and cell placement of Excel.  One of ordinary skill would have been motivated to have made such modifications because as Excel teaches on page 1, Excel, and spreadsheets created therefrom, benefit a user wishing to create worksheets, charts, data lists, and performing data analysis.
Furthermore, Siebel in view of Excel does not explicitly teach a progress bar with at least two visual elements.  Daniel teaches the following: 
visually using a progress bar including a first visual element representing the total of payments to be allocated and a second visual element representing the total of current allocations.  As may be seen on page 4 of Daniel, a cell may be set to show a progress bar, where a first element is that of the value (the bar itself) and the second element is that of progress to a maximum value (empty space left in cell).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the values of Siebel in view of Muller in view of Excel with the progress bar of Daniel.  One of ordinary skill would have been motivated to have made such modification because Siebel clearly suggests of such a mechanic in section 8, step 7, where a status icon changes color depending on if the total splits for payment amount to one hundred percent.  Furthermore, both Excel and Daniel are directed to functionality of Excel software.

	Regarding claim 8, modified Siebel teaches the system of claim 1 as described above.  However, Siebel does not explicitly teach of a three colored progress bar.  Daniel teaches the following:
the user interface management instructions provide a user interface display engine configured to display the progress bar in color-coded fashion, a first color indicating an incomplete allocation representing less than 100% of the total to be allocated, a second color indicating a complete allocation representing 100% of the total to be allocated, and a third color indicated an improper allocation representing more than 100% of the total to be allocated.  As Daniel teaches in page 4, and figure on page 5, different colors may be assigned to different values.  Therefore, a user may create a first color for a value of 1-99, a second color for a value of 100, and a third color for a value of 101-200, thus encompassing applicant’s limitations.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the values of Siebel in view of Muller in view of Excel with the progress bar of Daniel.  One of ordinary skill would have been motivated to have made such modification because Siebel clearly suggests of such a mechanic in section 8, step 7, where a status icon changes color depending on if the total splits for payment amount to one hundred percent.  Furthermore, both Excel and Daniel are directed to functionality of Excel software.

Regarding claims 14-16, modified Siebel teaches the method of claims 9 and 11 as described above.  The remaining limitations of claims 14-16 are substantially similar to those of claims 6-8 respectively, and are rejected using the same reasoning.

Regarding claims 22-24, modified Siebel teaches the medium of claims 17 and 19 as described above.  The remaining limitations of claims 22-24 are substantially similar to those of claims 2-5 respectively, and are rejected using the same reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Viswanath et al. (US 2012/0153419), See Fig. 3
Goldsmith et al. (US 2015/0242834), See Fig. 5, splitting payment to multiple payees.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644. The examiner can normally be reached Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 5712424088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175




					/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175